Felton, Chief Judge,
dissenting. I dissent from the judgment for the reason that in my opinion this court does not have jurisdiction of the case for the reason that the allegations and prayers show1 23that the relief sought is a cancellation of a security deed. Paragraph “(b)” of the prayers is as follows: “that: . . . (b) The indebtedness secured by said security deed be declared to have been paid and said deed be decreed to.be satisfied of record.”
Nichols, P. J., and Frankum, J., concur in the foregoing dissent.